                Case 1:15-cv-06293-JPC-KNF Document 109 Filed 01/27/21 Page 1 of 1

                           Michael Faillace & Associates, P.C.
                                                 Employment and Litigation Attorneys

         60 E. 42nd Street, Suite 4510                                                            Telephone: (212) 317-1200
         New York, New York 10165                                                                  Facsimile: (212) 317-1620
         _________

                                                                                         January 26, 2021


         VIA ECF
         Honorable John P. Cronan, U.S.D.J.
         United States District Court for the Southern District of New York
         500 Pearl Street
         New York, NY 10007

                  Re: Quizet Rivera et al v. Grill on 2nd LLC et al 1:15-cv-06293-JPC-KNF

         Your Honor:

                 This office represents Plaintiffs in the above referenced matter. Today, Plaintiffs field a
         motion for Default Judgment against all defendants (ECF Dos. Nos. 104-106). In light of the fact
         that the motion was filed a day later than permitted under the Court’s Order of January 22, 2021,
         and to avoid undue prejudice to the parties, Plaintiffs request that the deadlines for filing opposition
         to the motion and for filing reply thereto, set in said January 22 Order for February 8 and 15
         respectively, be each extended by one day, to February 9 and 16 respectively. This is the second
         such request for an extension, the first having been filed and granted on January 22, 2021.

                On behalf of Plaintiffs, I apologize for the delay in the filing of the motion and thank the
         Court for its attention to this matter.


                                                               Respectfully submitted,

                                                               /s/ Jordan Gottheim
                                                               Jordan Gottheim
                                                               MICHAEL FAILLACE & ASSOCIATES, P.C.
                                                               Attorneys for the Plaintiff


Plaintiffs' request is GRANTED. Any oppositions to Plaintiffs' motion for default
judgment shall be filed by February 9, 2021. Any replies shall be filed by February
16, 2021.


SO ORDERED.
                                ___________________________
Date: January 26, 2021          JOHN P. CRONAN
      New York, New York        United States District Judge




                                    Certified as a minority-owned business in the State of New York
